UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7482



RAY M. SMITH,


                                              Plaintiff - Appellant,

     versus

JUSTIN MYERS, Correctional Officer, High
Security Unit at Polk Youth Institution;
BENJAMIN LEA, Sergeant, High Security Unit at
Polk Youth Institution; DENNIS W. VANBUREN,
Lieutenant, High Security Unit at Polk Youth
Institution; KENNETH ADDINGTON, Sergeant, High
Security Unit at Polk Youth Institution; SHAWN
TOOMEY, Correctional Officer, High Security
Unit at Polk Youth Institution; DALE EVANS,
Correctional Officer, High Security Unit at
Polk   Youth  Institution;   JAMES   WILLIAMS,
Correctional Officer, High Security Unit at
Polk Youth Institution,

                                           Defendants - Appellees.




Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-03-366-5-BO)


Submitted:    February 24, 2005            Decided:    March 7, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Ray M. Smith, Appellant Pro Se.   Elizabeth F. Parsons, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


PER CURIAM:

           Ray M. Smith appeals the district court’s orders denying

relief on his 42 U.S.C. § 1983 (2000) complaint alleging excessive

force by prison officers and denying his motion for appointment of

counsel. We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Smith v. Myers, No. CA-03-366-5-BO (E.D.N.C. filed Oct. 17, 2003;

entered Oct. 20, 2003; filed Aug. 23, 2004; entered Aug. 24, 2004).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -